December 8, 2020



                                                        Supreme Court

                                                        No. 2019-50-Appeal.
                                                        (KC 17-585)



             Robert Paroskie          :

                   v.                 :

              Linda Rhault.           :


              NOTICE: This opinion is subject to formal revision before
              publication in the Rhode Island Reporter. Readers are requested to
              notify the Opinion Analyst, Supreme Court of Rhode Island, 250
              Benefit Street, Providence, Rhode Island 02903, at Telephone
              (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
              typographical or other formal errors in order that corrections may
              be made before the opinion is published.
                                                      Supreme Court

                                                      No. 2019-50-Appeal.
                                                      (KC 17-585)



          Robert Paroskie           :

                 v.                 :

           Linda Rhault.            :




           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Flaherty, for the Court. The pro se plaintiff, Robert Paroskie,

appeals from a Superior Court entry of summary judgment against him and in favor

of the defendant, Linda Rhault, with respect to claims for fraud, negligent

misrepresentation, and unjust enrichment. Those claims arise from promises the

plaintiff contends were made during the course of a romantic relationship between

the plaintiff and the defendant that came to an end in 2009. This appeal came before

the Court for oral argument pursuant to an order directing the parties to show cause

why the issues raised in this appeal should not summarily be decided. After hearing

the arguments of the parties, and after thoroughly examining the record, we conclude

that cause has not been shown and that this case may be decided without further

                                        -1-
briefing or argument. For the reasons set forth in this opinion, we affirm the

judgment of the Superior Court.

                                          I

                                  Facts and Travel

       The plaintiff’s underlying claims stem from a relationship between plaintiff

and defendant.1 The plaintiff and defendant were involved romantically for some

time between October 2001 and February 2009—approximately seven years—when

defendant ended the relationship. According to plaintiff, defendant is a very wealthy

woman and an heir to the Guggenheim fortune.2 The plaintiff filed an action against

defendant on May 31, 2017, alleging that defendant falsely represented to plaintiff

that his life would be enhanced and secure if he remained with defendant as a

companion partner and that, but for this representation, plaintiff would not have

devoted his time, energy, and expertise to defendant. At bottom, plaintiff’s argument

rests on his claim that he and defendant had committed to each other to be in a

long-term relationship, but defendant decided to end that relationship. The plaintiff

pointed to the fact that, among other things, he stayed with defendant overnight up

to four nights per week; presented defendant with gifts of jewelry, lodging, and



1
  The facts in this case are gleaned from the pleadings and affidavits submitted by
the parties.
2
  The Guggenheim family is an American family known for their involvement in the
mining industry and later for their philanthropy.

                                        -2-
meals; prepared dinners for defendant and her family; tutored defendant’s children;

and assisted with kitchen renovations at defendant’s home. All of those actions,

according to plaintiff, were evidence of his commitment to a relationship with

defendant. The plaintiff also swore that he “relied upon [defendant’s] continuing

representations and acts of a committed relationship” when he performed the

aforementioned acts. The plaintiff claimed that, but for these representations of

commitment from defendant, he would not have devoted so much of his time to her.

      The plaintiff also alleged in his complaint that he provided financial advice to

defendant at her request. That advice, he maintains, will someday result in a

substantial favorable tax impact for defendant. Specifically, plaintiff maintained that

he assisted defendant with a family trust inherited by her grandmother, of which

defendant was a beneficiary. The plaintiff contends that he advised defendant on

certain actions that she should take and that she followed the advice. That advice

included the locating of certain documents and the filing of a request for a tax ruling

from the Internal Revenue Service that would relieve the trust of a substantial tax

liability and would greatly inure to the financial benefit of defendant at a future time.

Thus, he asserts, it was inequitable for defendant to retain the benefit of his advice

without conferring the value of the lifetime security that she had promised to him.

      There were three counts in plaintiff’s complaint: (1) fraud; (2) negligent

misrepresentation; and (3) unjust enrichment. In due time, defendant moved for


                                          -3-
summary judgment, arguing that there were no issues of material fact in dispute and

that plaintiff’s claims could not survive as a matter of law.        In response to

defendant’s motion for summary judgment, plaintiff filed a cross-motion for

summary judgment, contending that it was he who was entitled to judgment as a

matter of law. The hearing justice held several hearings on the competing motions

for summary judgment before issuing a lengthy written decision, granting summary

judgment in favor of defendant on all counts and denying plaintiff’s cross-motion.

      Final judgment was entered on September 10, 2018. Ten days later, plaintiff

filed a motion, which he styled as a motion to amend the judgment pursuant to Rule

59(e) of the Superior Court Rules of Civil Procedure. In that motion, plaintiff

maintained that the hearing justice had committed myriad errors when she applied

the law to the facts, and that she had failed to view the evidence in the light most

favorable to plaintiff.

      After hearing plaintiff’s motion to amend the judgment, the hearing justice

denied the motion. The hearing justice found that plaintiff was attempting to recycle

the same arguments that he had pressed during the hearings on the motions for

summary judgment. The hearing justice also determined that she had applied the

correct standard when she decided the competing motions for summary judgment.

An order denying plaintiff’s motion to amend the judgment entered on October 19,

2018. The plaintiff filed a notice of appeal to this Court on November 7, 2018.


                                        -4-
                                         II

                                    Discussion

      Before addressing the merits of plaintiff’s arguments, we must determine

whether plaintiff’s appeal is properly before this Court. Judgment in favor of

defendant entered on September 10, 2018. Thus, plaintiff had twenty days from that

date to file his notice of appeal. See G.L. 1956 § 9-24-1; Super. R. Civ. P. 4(a).

However, he failed to do so until November 7, 2018. Although plaintiff did file a

post-judgment motion, styled as a Rule 59(e) motion to amend the judgment, within

ten days, which in normal circumstances would toll the twenty-day appeal period,

the motion was in reality one to reconsider the judgment and as such does not extend

the time limits under Rule 4(a).3 Further, while the notice of appeal indicates that

plaintiff was appealing from the October 19, 2018 order denying his so-called

motion to amend, it is clear from his argument on appeal that it is the grant of

summary judgment in favor of defendant with which he takes issue.

      We have held that a proper Rule 59(e) motion is directed at correcting “a

‘manifest error of law in the judgment’—meaning an error that is ‘apparent, blatant,

conspicuous, clearly evident, and easily discernible from a reading of the judgment

document itself.’” Greensleeves, Inc. v. Smiley, 68 A.3d 425, 434 (R.I. 2013)


3
 Although Rule 4(a) of the Superior Court Rules of Civil Procedure permits an
extension of the period for filing the notice of appeal upon a showing of excusable
neglect, plaintiff made no such argument before the hearing justice.

                                       -5-
(quoting American Federation of Teachers Local 2012 v. Rhode Island Board of

Regents for Education, 477 A.2d 104, 105, 106 (R.I. 1984)). The purpose of Rule

59(e) is to correct “obvious errors of law or of fact in the judgment.” Peloso v.

Imperatore, 434 A.2d 274, 279 (R.I. 1981). This Court has specified that “if the

error is not obvious unless one reads the underlying decision, the error is not a

manifest error in our opinion.” Bogosian v. Bederman, 823 A.2d 1117, 1119 (R.I.

2003) (brackets and deletion omitted) (quoting American Federation of Teachers

Local 2012, 477 A.2d at 106).

       In support of his motion to amend the judgment, plaintiff argued that the

hearing justice made manifest errors in applying the law to the facts in the record

and failed to view the evidence in the light most favorable to plaintiff. In other

words, plaintiff was, in essence, seeking to relitigate the motion for summary

judgment. We have held previously that “reconsideration merely to relitigate old

matters is not available under Rule 59(e).” American Federation of Teachers Local

2012, 477 A.2d at 106; see Anthony v. Searle, 681 A.2d 892, 899 (R.I. 1996)

(upholding the denial of the plaintiff’s Rule 59(e) motion when it was merely a

request that the trial justice “schedule a brief evidentiary hearing” so that the plaintiff

could attempt to persuade the trial justice to change his mind). We therefore

conclude that plaintiff’s motion was not proper under Rule 59(e).




                                           -6-
         Even if the motion for reconsideration were to be treated as one to vacate

under Rule 60(b),4 which does not extend the time for filing an appeal with this

Court, the motion is best characterized as an attack on the hearing justice’s decision

on the defendant’s motion for summary judgment. In other words, the plaintiff did

not seek to provide newly discovered evidence, allege fraud, or seek any other

avenue of relief that is available under Rule 60(b). The plaintiff instead asserted that

the hearing justice did not properly assess the evidence and “gave no probative

weight to [his] Requests for Admission of facts that were deemed admitted by the

Court and that demonstrate genuine issues of material facts which must be resolved.”


4
    Rule 60(b) provides, in relevant part, that:
               “On motion and upon such terms as are just, the court may
               relieve a party or a party’s legal representative from a final
               judgment, order, or proceeding for the following reasons:
               “(1) Mistake, inadvertence, surprise, or excusable neglect;
               “(2) Newly discovered evidence which by due diligence
               could not have been discovered in time to move for a new
               trial under Rule 59(b);
               “(3) Fraud, misrepresentation, or other misconduct of an
               adverse party;
               “(4) The judgment is void;
               “(5) The judgment has been satisfied, released, or
               discharged, or a prior judgment upon which the judgment
               is based has been reversed or otherwise vacated, or it is no
               longer equitable that the judgment should have
               prospective application; or
               “(6) Any other reason justifying relief from the operation
               of the judgment.
               “The motion shall be made within a reasonable time, and
               for reasons (1), (2), and (3) not more than one (1) year after
               the judgment, order, or proceeding was entered or taken.”

                                            -7-
He also asked the hearing justice to vacate her decision, deny the defendant’s motion

for summary judgment, and order that the case proceed to trial. These types of

claims of error are the “kind of error [that] may be reviewed only on appeal to the

Supreme Court.” American Federation of Teachers Local 2012, 477 A.2d at 106.

Therefore, the motion was properly denied, and it did not extend the time in which

to file an appeal to this Court. See id.; see also Iozzi v. City of Cranston, 52 A.3d

585, 588 (R.I. 2012) (“[T]he time specified in Rule 4(a) is mandatory, and * * * once

the prescribed time has passed there can be no review by way of appeal.”) (quoting

Wachovia Bank v. Hershberger, 911 A.2d 278, 279-80 (R.I. 2006) (mem.)). The

plaintiff’s appeal, therefore, was untimely.5

                                         III

                                     Conclusion

      For the reasons above, the final judgment is affirmed, and the papers of this

case are remanded to the Superior Court.




5
  Even though we deny the plaintiff’s appeal as untimely, we nonetheless pause to
note that we discern no merit in any of the plaintiff’s substantive claims. The
plaintiff failed to present competent evidence to prove the existence of any disputed
issue of material fact, and he failed to present competent evidence to support a single
element of his claims for fraud, negligent misrepresentation, or unjust enrichment.
Thus, the hearing justice properly granted summary judgment in favor of the
defendant.

                                         -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Robert Paroskie v. Linda Rhault.

                                     No. 2019-50-Appeal.
Case Number
                                     (KC 17-585)

Date Opinion Filed                   December 8, 2020


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Francis X. Flaherty


Source of Appeal                     Kent County Superior Court


Judicial Officer from Lower Court    Associate Justice Susan E. McGuirl

                                     For Plaintiff:

                                     Robert Paroskie, Pro Se
Attorney(s) on Appeal                For Defendant:

                                     Lauren E. Jones, Esq.
                                     Robert S. Thurston, Esq.




SU-CMS-02A (revised June 2020)